Citation Nr: 1308846	
Decision Date: 03/15/13    Archive Date: 03/25/13

DOCKET NO.  12-29 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for pleural and sub-pleural lung scarring.

3.  Entitlement to service connection for respiratory disability other than pleural and sub-pleural lung scarring.

4.  Entitlement to service connection for an acquired psychiatric disorder, including posttraumatic stress disorder (PTSD).

5.  Entitlement to service connection for residuals of a head injury, to include head scar and a chronic headache disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran had active military service from February 1945 to August 1946.

These matters come before the Board of Veterans' Appeals (BVA or Board) from a January 2012 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in New Orleans, Louisiana.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of service connection for a right knee disability, service connection for respiratory disability other than pleural and sub-pleural lung scarring, service connection for an acquired psychiatric disorder, and service connection for residuals of a head injury, to include head scar and a chronic headache disorder, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  There is competent and credible evidence that the Veteran was exposed to asbestos during his active Naval service.

2.  A VA examiner has indicated that the Veteran has pleural and sub-pleural lung scarring likely caused by exposure to asbestos.


CONCLUSION OF LAW

Service connection for pleural and sub-pleural lung scarring is warranted.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In light of the favorable decision to grant the Veteran's claim of entitlement to service connection for pleural and sub-pleural lung scarring, any deficiency as to VA's duties to notify and assist pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), as to that issue, is rendered moot.

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Analysis

The Veteran served in the Navy from February 1945 to August 1946, where he served on board USS SIMMONS VICTORY as a hatchman and winchman.  He says he also assisted with firing of the ship's guns.  He is claiming entitlement to service connection for multiple respiratory disorders, which he claims is due to his exposure to asbestos while performing various duties on board the ship.  He recalls having to place asbestos blankets over equipment.  He says he also slept in a compartment that was lined with asbestos. 

The VA Adjudication Procedure Manual, M21-1 (M21-1), provides guidance on how to adjudicate claims based on exposure to some environmental hazards, as well as specific guidance in adjudicating asbestos-related claims.  See M21-1, Part IV, Subpart ii.1.H.32, ii.1.H.29 and ii.2.C.9 (October 20, 2012). 

As the M21-1 notes, asbestos was commonly used in some areas of the military during World War II and shortly thereafter.  This was particularly the case in the U.S. Navy, where "several million people employed in U.S. shipyards and U.S. Navy Veterans were exposed to chrysotile products as well as amosite and crocidolite since these varieties were used extensively in military ship construction"  See M21-1, Part IV, Subpart ii.2.C.9.g.

Given the nature of the Veteran's service, one can reasonably expect that airborne particulates were present.  Exposure to asbestos will thereby be conceded. 

Service treatment records reveal no complaints related to breathing problems, and no respiratory disability was noted on the Veteran's July 1946 service separation examination.

At an October 2011 VA respiratory examination the Veteran indicated that he had been exposed to asbestos during service while working with weaponry and also while welding.  The Veteran noted that he had an increased shortness of breath for the prior 20 years.  Physical examination revealed no abnormal breath sounds or crackles or wheezes.  The October 2011 VA examiner noted various diagnostic studies pertaining to the Veteran and opined as follows:

[The Veteran] has evidence of asbestos exposure and some lung scarring.  However, he does not have radiographic evidence of asbestosis.  There is no parenchymal nodularity or diffuse lower zone scarring as would be expected in asbestosis.  His pulmonary function does not show a restrictive impairment.  This is also considering that he is overweight and has symptomatic edema requiring lasix.  I do think that it is greater likelihood than not (greater than 50/50 chance) that the pleural and sub-pleural scarring may have been caused by exposure to asbestos.  However, this is not producing his dyspnea or changes on spirometry.  Asbestosis would produce a restrictive impairment, not an obstructive one.

The October 2011 VA examiner has indicated that the Veteran has pleural and sub-pleural lung scarring likely caused by exposure to asbestos (during service), and there is no contrary opinion of record.  Accordingly, service connection for pleural and sub-pleural lung scarring is warranted.


ORDER

Service connection for pleural and sub-pleural lung scarring is granted.


REMAND

The claims file reflects that the Veteran has undergone VA treatment as early as June 2003.  Notably, when he was examined by VA in October 2011, reference was made to various VA records (June 2003, March 2006, and November 2010 chest X-rays, December 2002 and September 2003 CT scans of the thorax) that are not associated with the Veteran's claims file.  Such clearly conveys the notion that there are outstanding VA treatment records in existence that have not been obtained or considered.  Indeed, the Veteran even noted in a January 2011 statement that he had a history of treatment for all his claim conditions through the VA facilities in Baton Rouge and New Orleans.  The AOJ should obtain and associate with the claims file all outstanding VA records.

Next, n granting service connection for pleural and sub-pleural lung scarring, the Board notes that the issue of entitlement to service connection for respiratory disability other than pleural and sub-pleural lung scarring now involves the question of secondary service connection.  An opinion is thereby needed to properly address the question of whether the Veteran has a respiratory disability related to or aggravated by service-connected pleural and sub-pleural lung scarring.  

As for the issue of entitlement to service connection for an acquired psychiatric disorder, including PTSD, the Board notes that the Veteran's November 2010 claim for PTSD constituted a claim for service connection for an acquired psychiatric disability, however diagnosed.  The claim must be considered a claim for service connection for any and all psychiatric disabilities clinically indicated.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  While the June 2011 VA examiner stated that the Veteran did not have PTSD, a diagnosis of an anxiety disorder "due to a general medical condition" was noted.  As the examiner had discussed, at least in part, the Veteran's asbestosis claim, and service connection for such disability has been granted, at least in part, in this decision, the Board finds that the Veteran's claims file should be returned to the June 2011 VA examiner for the purposes of preparing an addendum that addresses the question of whether the Veteran's anxiety disorder is related to service-connected disability.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  The AOJ should contact the Veteran and obtain the names, addresses and approximate dates of treatment for all medical care providers, VA and non-VA, that treated him for his disorders on appeal.  He should be specifically asked to identify any evidence showing current complaints, treatment, or diagnosis of the residuals of a head injury including the presence of a head scar and chronic headache disorder.  After securing the necessary authorizations for release of this information, those records not already associated with the claims folder, should be obtained and associated with the claims file.  

Regardless as to whether or not he responds to this inquiry, the AOJ should obtain the Veteran's complete clinical record from the Baton Rouge VA Outpatient Center and New Orleans VA Medical Center.

All attempts to procure records should be documented in the file.  If the AOJ cannot obtain records identified by the Veteran, a notation to that effect should be included in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.  

2.  The AOJ should furnish the Veteran's claims file to a VA respiratory examiner and request that the examiner provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran has a respiratory disorder that is proximately caused by, or chronically aggravated by, service-connected pleural and sub-pleural lung scarring disability.  If the examiner feels another examination is necessary, another examination should be scheduled.  It is imperative that the claims file be made available to the examiner and reviewed by the examiner in connection with the opinion.

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3.  The AOJ should furnish the Veteran's claims file to the examiner who conducted the June 2011 VA PTSD examination and request that the examiner provide an addendum containing an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's anxiety disorder is related to or aggravated by service-connected disability, or is otherwise related to service.  If the examiner feels another examination is necessary, another examination should be scheduled.  If the June 2011 VA examiner is not available, the AOJ should request another qualified examiner to review the claims file (and schedule another examination, if necessary) and provide the requested opinion.

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

4.  The AOJ should review all additional records received, and if they suggest further development, arrange for such development.  Notably, if evidence is presented of a head scar or chronic headaches, consideration should be given as to whether a VA examination is necessary to address the issue of service connection for the residuals of a head injury.  Similarly, if service connection for an anxiety disorder is granted, the AOJ should consider scheduling the Veteran for an examination to determine whether his claimed headaches disability is related to such service-connected disability.

5.  The AOJ should then readjudicate the issues on appeal.  If any of the benefits sought are not granted, a supplemental statement of the case should be issued, the Veteran and his representative should be afforded the appropriate period to respond, and the case should thereafter be returned to the Board, as appropriate.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


